DETAILED ACTION

1)       Applicant’s election without traverse of invention II, drawn on claims 4-7, in the reply filed on 2/7/2022, is acknowledged.   Claims 1-3, are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 4-7, are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al. (US 2016/0332325).
Claim 4: Murayama discloses a manufacturing apparatus 100 of a web structural body (Figure 2).  The apparatus includes: (a) a mixing portion mixing cellulose fibers and a binding material binding the cellulose fibers to form a mixture, (b) a depositing portion depositing the mixture to form a deposit, and (c) a heating portion heating the deposit to form the web structural body.  The mixing portion (a) is in mixing unit 50 ([0044], [0045], [0048], [0049]) where cellulose fibers mix with additives from supply  unit 52.  The depositing portion (b) is deposition unit 70 where mixture precipitating from sieve unit 60 is air laid to form a web W in the deposition unit 70 [0052].  The heating portion (c) is a pair of heating rollers 87 ([0068], Figure 2) heating the formed web.  The temperature that heats the web is not disclosed, however, it would have been obvious 
          Claim 5: the invention is disclosed per claim 4, above.  A pair of heating rollers 87 is disclosed ([0068], Figure 2). Murayama is silent on the heating rollers rotation rate, however, it would have been obvious to one skilled in the art at the time the invention was filed to optimize the heating rollers rotation rate in order to control smoothness and thickness of the formed sheet.
          Claim 6: the invention is disclosed per claim 4, above.  The additive binding material content is not disclosed, however, it would have been obvious to one skilled in the art that the binding material content be optimized in order to obtain a strong product sheet.   The deposit thickness, the web thickness and density are not disclosed, however, it would have been obvious that the above parameters be optimized in order to obtain a strong product sheet. 
          Claim 7: the invention is disclosed per claim 4, above.  The apparatus includes a water mister, a moisture content adjustment unit 77 (a humidifier), which humidifies the web structural body ([0061], Figure 2).  
Conclusion
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748